        Case 1:19-cv-05296-DLC Document 49-1 Filed 07/13/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                                      Plaintiff,

                          v.                            Case No.: 19-cv-5296-DLC

 LONGFIN CORP., and
 VENKATA S. MEENAVALLI,
                                      Defendants.



          AFFIDAVIT OF CATHERINE E. PAPPAS IN SUPPORT OF MOTION FOR
                         ADMISSION PRO HAC VICE

Catherine E. Pappas, being sworn, hereby deposes and says as follows:

       1. I am an attorney employed by the U.S. Securities and Exchange Commission;

       2. I submit this affidavit in support of my motion for admission to practice pro hac vice

          in the above captioned matter;

       3. As shown in the Certificates of Good Standing annexed hereto, I am a member in

          good standing of the Bar of the State of New Jersey and the Commonwealth of

          Pennsylvania;

       4. I have never been convicted of a felony;

       5. I have never been censured, suspended, disbarred, or denied admission or readmission

          by any court, and

       6. There are no disciplinary proceedings presently against me.
        Case 1:19-cv-05296-DLC Document 49-1 Filed 07/13/20 Page 2 of 4




       Wherefore, the affiant respectfully submits that she be permitted to appear as counsel and

advocate pro hac vice in the captioned case for the Plaintiff, the U.S. Securities and Exchange

Commission.


Dated: July 13, 2020                         Respectfully submitted,

                                              s/Catherine E. Pappas
                                              Catherine E. Pappas (PA Bar #56544)
                                              U.S. Securities and Exchange Commission
                                              One Penn Center
                                              1617 John F. Kennedy Blvd., Office 6113
                                              Philadelphia, PA 19103-1844
                                              Phone: (215) 597-0657
                                              Fax: (215) 597-2740
                                              Email: PappasC@sec.gov




                                                2
Case 1:19-cv-05296-DLC Document 49-1 Filed 07/13/20 Page 3 of 4



                                     ~i
                                        C
                                l    f ,


                                      ;~t    = ~.,~..
                                                  ~~
                                    t ~~~
                                      .__...
                                      ~
                  ~u~~~e~~e ~Cau~t ~f ~ert~p~bar~~



               CERTIFICATE tJF Gt?t~D ST,A~DING

                   Catherine Eleni Pappas, Esq.

                           DATE OF A[3iUl1SStUN

                            November 22, 9989



The above named attorney was duly admitted to the bar of the Gammonwealth of
        Pennsylvania, and is now a qualified member in goad standing.




                                          Witness my hand and c~€fic al seal
                                             dated: January 1#~, 2t}20




                                                           A.John~on
                                                        Ghsf Clerk
         Case 1:19-cv-05296-DLC Document 49-1 Filed 07/13/20 Page 4 of 4


                                                                           _~          ''         ~~


                                                 ~_ ;
                                            _~~J
                                           _- v.. ./


                      n    _   z



       ~h~ ~ ~o ~~~~y tit          c~►-rH~r~~~v~ ~ ~~.~~~►s
~~o.         fl36431989    ~ wczs constituted~anc~a~pointec~an.,attorney at .haw òfmew
,~eYsey an                            February 01, 1994                               and, ins such,
bias been admittecl'to practice 6efar~e tie S°up~'eme Cain rznd~aCl~othe~ eaurts o~t~is State
as r~n.~lttorney at .Gaw, according to its Caws, ruCes, czndcustoms.

       Ifur~fie~ cent that as of this date, the adove-namedis an./Zttorney at Gaw ifz
~aod~Standing. Far t{ie purpose of t~iis ~'ert~ate, an attaYney is in "C~. ood~Stanr.~ing„
tFie Coin s recorcCs YefCect that the attorney: 1)is cu~ent wit~i aCla:ssessments imposedas a
part of the fiCing of tie annuaC„~ttorney ~egistyation Statement, incC ng, but not
~rriitedto, aCCo6C~g~tions to the ~ezv,7ersey .lawyers' Fundfor ~Czent ~roteetinn; 2) ~s not
suspended~ar disbarred̀from thepractice of law; 3) fia.s not resignedfrom the ~3ar ~f t(~is
State; aruf4~ has not &een transferred~to ~Uisa6iCity Inactive statuspursuant to ~1 ,uCe 1:20-
12.

       Tease note that this Cert~cate does not constitute confirmation ofan attnrney's
satisfaction o~`ttie ttdrninistrative requirements of~1 c~e 1:2.1-1(a~fareC~i6iCity topractice
faw in tFiis State.

                                                   Xn testimony wF~ereof, ~ fi ve
                                                   hereunto set my Feand'and
                                                   a~ed~tfie SeaCof tie
                                                   Supreme Court, at ~Irenton, this
                                                          cCay o~                   , 20
                                                   10TH             January                  20




                                                            ~'~2Y~,Of ~   ,S ~77'81~ZZ ~'OZIY~
                                                                                                       -453a-
